Title: To James Madison from Joseph Bradley Varnum, 1 March 1809
From: Varnum, Joseph Bradley
To: Madison, James



Hon’d Sir,
Washington March 1st. 1809

In Seluting Gentlemen for the great heads of Departments, in the Executive branch of the Government, I feel confident, that the greatest good of our common Country will be your primary Object; Yet it must be considered very desirable, that they should be Gentlemen, who combine Your personal confidence with their abilities faithfully to discharg their public Functions: In this view of the case, I consider it a delicate Subject to be, even, hinted at, by those who are not connected with that branch of the Government; but a Sense of duty to the Eastern Section of the Union, promps me to make one Suggestion on the Subject. If any member of the Executive Council is to be taken from that Section, permit me Sir to name the Honble. Gideon Granger, as a Gentleman well Acquainted with the feelings and Interests of the people there; and I know of no man in that part of the Country where appointment would be more congenial to the Republican party. Although Mr. Granger has not been a practical Military Man, his knowledge of Men and things Generally, evince, that by turning his attention to Tactics, he would soon become a Master of the Subject Theoretically, and would, it is conceived, be an Orniment to the Department of War. I am Hon’d Sir with great respect Your Obed’t Servt

J.B. Varnum

